Order of the Supreme Court, Suffolk County, dated July 17, 1975, affirmed, with $50 costs and disbursements. In our opinion, plaintiff’s motion was properly denied and the complaint was properly dismissed (see Fink v Goldblatt, 18 AD2d 629, affd 13 NY2d 957). We also find plaintiff’s allegations with respect to the commission and discovery of the alleged fraud so unspecific and tenuous as to be insufficient as a matter of law. This further ground warrants denial of plaintiffs motion to require the child to submit to a blood grouping test and dismissal of the complaint. Hopkins, Acting P. J., Latham, Christ, Titone and Hawkins, JJ., concur.